OFFICE
                    -...:...
         OF THE ATTORNEY    GENERAL   OF TEXAS

                   AUSTIN
                                                                            ..,‘- 386



stat. boardot eduMtiva of TOXM~ p4Jo#S




         The          letter     dated       JUT 86, 1063, is quoted la part
88 fOUotBl


            “To guide           and      asdot   ua   in   our   hrlibwa-
    ticam0nAuguBt &kl,1oIs,1                           MIpoetrullJ wza
    your    nrittan            anmwerb to UN          IaQuLries hwoirr
    after     tsadh




         lArtlolr 2247 Ao t8 of 1927, 4Qth La&r-
    latur6~m&aapter           2ls, BwtLon sr re-
    IAtM t0 au bid8 BU\wlttOd f0P fUrtia?zlrl$ Or
    taxtbook8 ami fixim the sll&blllt;l0r oath
    biddare




                                          RWWd     Cl711 StatutoS of
                                         aatr8otorr~ box-&m,

              'Tlu ronanal or an axirting oontmot uith
    8 publlmhllr or the 0oatPimmma of thm contraat,
    nhotbtlrat LB Bulb or a dlfaroat        prioe, OWL-
    rtAtutar,      par Be* a llw &@-o-t,    1t not aI to
                                                                               ‘,
                                                                             _‘.    38’7




trzwm,     at   lout   to tha uteat               that CA4 pel%ler~
riad8 QUrt       mat   in    r00Ord       t0 8110~ the old
agrwnentto         mamita in ofhot                fo r l   gltea     tine.




‘8.      abaa   a bOIStMOt     tar    a    teat     in   us*   and   &out
         to upira ham beea legelly maewed OP ox-
         teadod, d-8   tha State B0u-i of Situwtloa,
         in your opinba,     baw t&Q l*sel maorl4q
         to dlrpaue, for thb extended or rczewod
         term of the mat,         Wltb til*ooatnct-
         02’8 bond prasorNad    by the tenr 0r raid
         Artlole esal?
389
Stits    Board o? Eduaatlon           of Texas,   pc*;e 88




             In ~plnion         no. O-3939 re sgid     the f’ollowi~~    about
Article6 8247, 2852, and 28538

             "Artial+ 2847 providee    fOl' the fllfni;   Or bide
        and a30     for     sing
                           th4      0r an n.Widavlt     to be
        executed
        _.   --     by the IndIvIdual
                                __     bidder or a namber of
        t;le flrp   or    the    president   Md   reoretary   of   th0
        corporation  bidding.   The lffidevit shall contain
        various statements,   among rhiah are that no mm-
        ber of the CommIssIon Is In any way interested In
        euah IndIvIdu81,      flm or aorporetion       bfddingj   the
        names of nny and all peraonn who ma have at my
        tti    duriq   the preaedIng genr reao f ved, either
        directly    or lzdireotly,      any monog or other    thing
        of value from s&Id comgaq ior sorvloer             rendered
        the State;    the name of all the pop10 -10              ed
        to aot for auoh bidder, direatly          or lndireot
        In any way rl28tsoever in seouri?~ the contra0Iv or
        In the preparation        OS Its bids, eta.     Thu state-
        menta made In the affidmit           are declared to be
        warrrmtiee,    end cl.f found to be untrue, ehell s%b-
        jsct the aontrect       t:I forfeiturs   and authmieo     a
        recovery on thn bead to the full amount hesof,
        as liquidated damgee, unlbs8 it be shown tLhat
        au& mIs-etotamsnt  or non-disclamre    of fact *as
        unintentional or an oversight   on the part of aaid
        publisher. *
             lProvlalon Is rgede that the maximum prioo for
        tho books undsr tha contraot    ehell not erased the
        minirmrmprice at which the publIoher sells the
        books In wholesale qumtitlee,     and that a coatrat
        prod       for a higher prloo shall be void. (Art&
        ale 2252
               Y     Pravlslon Is mudo thnt no booka shall
        be purohued from anions oonneoted vitii a tru8t and
        that the bidder shell file    an affidavit    stating  that
        he la not conneated direotly    or lndlreotly     with e
        trust.   (Art1010 2&S).*

          Article 2861 provides  thet the ‘blddol. to whom any
contraat may have been awarded ahall exeouta a good and euf-
ficiant  bond’ IA the aslount and under the oondItiona speck-
fled themIn.
             The firrt olmim rabalrortlyooatamQlate8&a$ ml%%
t&a      oae bid OF oi’for xm~ bo ado, and Lb providss that ~of-
eronoo    hall   be   glYOta   the   0   b4laLry tboontraf3tuader
Uo oonditfonaoutllnad t!!-z?   18 :harbeen urged that        the
soowNiolw8oamwd8    the la&bus.9   rolPrc#ww

inonaoting       aeidrouoonrdolauae~
o r r utit* mua    o f ia str wt%Qa w         no t o ffmo d o r   tat    o msr
            aotb o
b o o k ar ill        P YIP O
                            o o a a a B lo a to
                                             l rJoptt     II ma   sot    tb o
1ntontor   tb LogfrliItun   to8ll5wa     olr8mvont~anGr    CmpupI
   60s of the Aat aad aa avoniota    of the Iktutory   ufo&a~d~,
r or ocuxUtloa8  betaa8 to bIddaM aad book8ootd!lmvs entirely
ahsagbddam        tlm orlsiaalooatmot vu aado.

         olopoovOr,ou ralaaote tb8tArtio1*a846provl~or
that tha aotioo 8hJl bo glvbaw2leatutr al?0
                                          to to oeleoted
              a~r8hom~oonLT10tior~toxtthaainum                           ir
                      Tbln is-8 fur&or indioatloathat                   renonlm
U% to bb ad.      Ilks   q   oth.r   rbogtiO&
 J
                                                            -.




St@k   Board   0r   auaation   of   Tetub pago#ll




       In theJul 83rd letter It lr uked whottmrtbo
EQud may ontu inL axtenm10tuor mAowal~ without lrsu-
j.rqrmt;oo and prior to the rooond Ibnda~ in ooto~rr It
I.8our opinion tht th0 no%100 ir requirsd. The ZotWd must
moot on tha looond Xcnday in Ootobor, but It q     plso mot
a t o th e rtiP lur m lEUQO that the quortlcn aeked am ror-
Orenob to the ewpea* you. wmw0r0,         a notlao of two
mtla# from Augwt 2nd would oootiauo into OctaLBr* 11mcaj
w uuwer thirqp&lon la the IU&ive,           JO elm Rmlu8r tiw
t&e@    quertioar  l&&  in tb Jri)j 26th letter ia t!JeIjQl;OtlVb.